107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Okey Garry OKPALA, Appellant,v.DEPARTMENT OF JUSTICE AND UNITED STATES CUSTOMS SERVICE, Appellees.
No. 95-5374.
United States Court of Appeals, District of Columbia Circuit.
Oct. 9, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the appellant's brief.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that the district court's order filed August 8, 1995, be affirmed.  Appellant's claims appear to challenge the validity of his prosecution and conviction, and, as such, fall within the ambit of habeas corpus.  See Heck v. Humphrey, 114 S.Ct. 2364 (1994).  Appellant may not circumvent the procedures for seeking habeas corpus relief by bringing a declaratory judgment action.  See LoBue v. Christopher, 82 F.3d 1081 (D.C.Cir.1996);  cf. Preiser v. Rodriguez, 411 U.S. 475, 487-90 (1973);  Chatman-Bey v. Thornburgh, 864 F.2d 804, 809 (D.C.Cir.1988) (en banc) ("prisoners mounting a challenge to the lawfulness of their custody are to proceed by means of habeas").  If appellant wishes to collaterally attack his conviction and sentence, he must do so by way of a motion pursuant to 28 U.S.C. § 2255 before the district court that sentenced him.  See Solsona v. Warden, 821 F.2d 1129, 1131-32 (5th Cir.1987).  The dismissal of this action is without prejudice to appellant to raise his claims in an appropriate proceeding.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.